DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to video image decompression with adaptive resolutions.
With regards to claim 1, Bates (US 2015/0146785) discloses a method of decoding an encoded video bitstream using at least one processor (paragraph 78), the method comprising: 
obtaining a constant picture size is used in a coded video sequence including a current picture (paragraph 79); 
if the constant picture size is used (paragraph 79), decoding the current picture without performing reference picture resampling (paragraph 83);
if the constant picture size is not used, decoding the current picture by resampling the output by downscaling the current picture (paragraph 80).
Seregin (US 2021/0051341) discloses a method of decoding an encoded video bitstream using at least one processor (paragraph 238), the method comprising:
obtaining a first flag indicating that a conformance window is present in a current picture (paragraph 15);
based on the first flag indicating the conformance window is present, obtaining a second flag indicating  whether the conformance window is used for reference picture resampling (paragraph 149);
determining a resampling ratio between the current picture and a reference picture (paragraph 149);
performing the reference picture resampling on the current picture using the resampling ratio (paragraph 149).
The prior art, either singularly or in combination, does not disclose the limitation “obtaining a first flag indicating whether a constant picture size is used in a coded video sequence including a current 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 9, Bates (US 2015/0146785) discloses a device for decoding an encoded video bitstream (paragraph 78), the device comprising:
at least one memory configured to store program code (paragraph 78); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 78), the program code including: 
obtaining a constant picture size is used in a coded video sequence including a current picture (paragraph 79); 
if the constant picture size is used (paragraph 79), decoding the current picture without performing reference picture resampling (paragraph 83);
if the constant picture size is not used, decoding the current picture by resampling the output by downscaling the current picture (paragraph 80).
Seregin (US 2021/0051341) discloses a discloses a device for decoding an encoded video bitstream (paragraph 238), the device comprising:
at least one memory configured to store program code (paragraph 238); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 238), the program code including: 
obtaining a first flag indicating that a conformance window is present in a current picture (paragraph 15);

determining a resampling ratio between the current picture and a reference picture (paragraph 149);
performing the reference picture resampling on the current picture using the resampling ratio (paragraph 149).
The prior art, either singularly or in combination, does not disclose the limitation “first obtaining code configured to cause the at least one processor to obtain a first flag indicating whether a constant picture size is used in a coded video sequence including a current picture; decoding code configured to cause the at least one processor to, based on the first flag indicating that the constant picture size is used, decode the current picture without performing reference picture resampling; second obtaining code configured to cause the at least one processor to, based on the first flag indicating that the constant picture size is not used, obtain a second flag indicating whether a conformance window size is signaled; and performing code configured to cause the at least one processor to, based on the second flag indicating that the conformance window size is signaled, obtain the conformance window size, determine a resampling ratio between the current picture and a reference picture based on the conformance window size, and perform the reference picture resampling on the current picture using the resampling ratio” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9. 
With regards to claim 17, Bates (US 2015/0146785) discloses a non-transitory computer-readable medium storing instructions (paragraph 78), the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream (paragraph 78), cause the one or more processors to: 
obtain a constant picture size is used in a coded video sequence including a current picture (paragraph 79); 
if the constant picture size is used (paragraph 79), decoding the current picture without performing reference picture resampling (paragraph 83);

Seregin (US 2021/0051341) discloses a non-transitory computer-readable medium storing instructions (paragraph 238), the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream (paragraph 238), cause the one or more processors to: 
obtain a first flag indicating that a conformance window is present in a current picture (paragraph 15);
based on the first flag indicating the conformance window is present, obtaining a second flag indicating  whether the conformance window is used for reference picture resampling (paragraph 149);
determine a resampling ratio between the current picture and a reference picture (paragraph 149);
perform the reference picture resampling on the current picture using the resampling ratio (paragraph 149).
The prior art, either singularly or in combination, does not disclose the limitation “obtain a first flag indicating whether a constant picture size is used in a coded video sequence including a current picture; based on the first flag indicating that the constant picture size is used, decode the current picture without performing reference picture resampling; based on the first flag indicating that the constant picture size is not used, obtain a second flag indicating whether a conformance window size is signaled; based on the second flag indicating that the conformance window size is signaled: obtain the conformance window size, determine a resampling ratio between the current picture and a reference picture based on the conformance window size, and perform the reference picture resampling on the current picture using the resampling ratio” of claim 17.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488